Citation Nr: 0422537	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-19 984A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
postoperative left inguinal hernia.  

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a compensable rating for left testicle 
varicocele and right testicle spermatocele.

4.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to July 1969.  

These matters are before the Board on appeal from a July 2002 
rating decision of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO).  

The matters of entitlement to compensable ratings for 
hemorrhoids and left testicle varicocele and right testicle 
spermatocele and to a 10 percent rating under 38 C.F.R. 
§ 3.324 are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if any 
action is required on your part.


FINDINGS OF FACT

1.  An unappealed March 1990 rating decision denied service 
connection for hernias essentially on the basis that such 
disability was not manifested in service and was not shown to 
be related to service.

2.  Evidence received since the March 1990 decision does not 
tend to relate the veteran's left inguinal hernia to service, 
does not relate to an unestablished fact necessary to 
establish the claim, is not probative of the matter at hand 
and, when viewed in the context of all the evidence of 
record, both new and old, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the March 1990 rating decision 
denying service connection for hernias is not new and 
material, and a claim of service connection for postoperative 
left inguinal hernia may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West. 2002); 38 C.F.R. §  3.156(a) (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Final 
regulations implementing the VCAA have been published.  The 
VCAA applies in the instant case.  However, the Board is 
satisfied that the duties to notify and assist mandated by 
the VCAA are met.

The RO notified the veteran of the VCAA by letter in March 
2002 (prior to the decision appealed).  He was advised of 
evidence he could submit himself or to sufficiently identify 
evidence (and provide releases) so that VA could obtain 
evidence for him.  The RO notified him why his claims could 
not be granted based upon the evidence of record.  As the 
veteran was specifically advised in March 2002 what was 
required to reopen the claim and that he should submit such 
evidence, the notice was equivalent to advising him to submit 
everything pertinent to his claims.  He has been notified of 
everything required, and is not prejudiced by any technical 
notice deficiencies along the way.

Regarding the duty to assist, it appears that all evidence 
identified by the veteran has been obtained and associated 
with the claims file, and that no pertinent evidence is 
outstanding.  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  The duty to assist requirements 
are met.

The definition of new and material evidence in 38 C.F.R. §  
3.156 has also been revised, effective for petitions to 
reopen received on or after August 29, 2001.  Since the 
instant petition to reopen was filed after that date, the new 
definition applies herein. 

Factual Background

In an unappealed March 1990 rating decision, the RO denied 
service connection for hernias.
Evidence of record in March 1990 included the veteran's 
service medical records, which are silent for a left inguinal 
hernia.  On June 1969 physical examination for separation 
from active duty, no hernia was noted.  Medical history 
compiled at the time reflects that the veteran denied any 
history of problems with rupture/hernia.  

A private medical record of September 1969 treatment for left 
varicocele is silent for any mention of a hernia.

A February 1970 postservice VA general medical examination 
report with special genitourinary consult revealed that no 
hernia was found on examination.

A July 1976 notes that the veteran mentioned he had hernia 
surgery in service.  

A November 1977 VA outpatient treatment report notes that the 
veteran indicated his low back pain in 1969 was 
"coincidental with hernia."  Another November 1977 clinical 
record also notes a history of 1973 herniorraphy.  

A private physician reported in January 1978 that the veteran 
had a history of left inguinal herniorraphy in 1973.  

Based on the evidence summarized above, the March 1990 rating 
decision denied service connection for hernias, as service 
medical records were silent for hernias, and the veteran had 
failed to report for a VA examination.  

Evidence received since the March 1990 RO rating decision 
includes a private medical record dated in March 1973, noting 
a history of a vasectomy at a private facility in February 
1973 (the veteran had reported the February 1973 surgery was 
for hernia). 

An August 1993 VA medical record refers to a painful left 
groin of several months duration.  The veteran noted a 
history of a strained groin in 1989 and 1992, related to an 
injury sustained lifting heavy desks.  In March 1994, a 
history of left inguinal hernia surgery was noted.  

Numerous VA medical records dated in 2001 and 2002, include 
references to the veteran's history of left inguinal hernia 
surgery in the early 1970's.  Evidence of recent recurrence 
of a small left inguinal hernia was noted.  

In an April 2003 statement, a VA physician noted treating the 
veteran for chronic left inguinal hernia pain since January 
1992.  Also noted was a history of hernia repair 30 years 
earlier.


Criteria and Analysis

In general, RO decisions which are unappealed within a year 
become final.  See 38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been finally disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. §  3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When the RO denied service connection for hernias in March 
1990, it was noted that hernias were not reported in service 
(and by inference that there was no nexus between any current 
postoperative left inguinal hernia and service).  The 
evidence did show that the veteran had a left inguinal hernia 
(or postoperative recurrent hernia), and by history that the 
veteran had herniorraphy in 1972.  In these circumstances, 
for evidence to be material (to relate to an unestablished 
fact necessary to establish the claim), it would have to 
address the matter of a nexus between the veteran's left 
postoperative/recurrent inguinal hernia and his active 
service.  

While some of the evidence received since March 1990 may be 
new (in the sense that it notes the presence of left inguinal 
hernia disability, and was not previously of record), no 
evidence received since March 1990 is material.  The evidence 
received tends to show that the veteran has inguinal hernia 
disability (a fact that was previously noted, and not in 
dispute).  No evidence received since March 1990 relates 
current left inguinal hernia disability to service (the fact 
that was, and remains, unestablished).  As to the veteran's 
own statements reporting variously that he had inguinal 
hernias in service, as well as since, and relating current 
hernia disability to service, it is noteworthy that the 
veteran is a layperson, and that his own opinions regarding 
medical nexus are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent 
that he alleges he had hernias/hernia surgery in service, 
that he did not was settled by the prior rating decision.  
His statements raising these allegations anew are 
inconsistent with contemporaneous evidence and cannot rebut 
previous adjudicatory determinations to the contrary.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for postoperative residuals of a left inguinal 
hernia is denied.


REMAND

Following a May 2003 supplemental statement of the case 
(SSOC), the veteran submitted additional medical evidence.  
An October 2003 SSOC was limited to the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for postoperative left 
inguinal hernia.  The veteran has not waived his right of 
initial RO consideration of this additional evidence with 
respect to the certified issues of entitlement to compensable 
ratings for hemorrhoids and left varicocele/right 
spermatocele.   

In July 2002, the RO also denied a 10 percent rating under 
38 C.F.R. § 3.324.  In statements received in August 2002 and 
December 2002, the veteran presents argument which may be 
construed as expressing a notice of disagreement with that 
denial.  Neither the SOC in November 2002 nor the SSOCs in 
May and October 2003, include the matter of entitlement to a 
10 percent rating under 38 C.F.R. § 3.324.  Accordingly, the 
Board is required to remand such issue to the RO for issuance 
of an adequate SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  After any further development deemed 
appropriate, the RO should readjudicate 
the issues of entitlement to compensable 
ratings for hemorrhoids and left testicle 
varicocele/right testicle spermatocele in 
light of the evidence added to the record 
since the May 2003 SSOC.

2.  If these benefits sought remain 
denied, the RO should issue an 
appropriate SSOC (If still appropriate, 
the SSOC should encompass the matter of 
entitlement to a 10 percent rating under 
38 C.F.R. § 3.324.  The veteran should be 
notified that to perfect the appeal in 
this matter, he must submit a substantive 
appeal within 60 days of the SOC.).  The 
veteran and his representative should 
have the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion as to the final outcome 
warranted.  No action is required of the veteran unless he is 
notified by the RO.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



